               Case 19-30166-bjh11 Doc 5 Filed 01/22/19                            Entered 01/22/19 16:52:01                         Page 1 of 2

      Fill in this information to identify the case:

                    Shoe Shields LLC
      Debtor name __________________________________________________________________

                                              Northern District of Texas
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                           Check if this is an
                                    19-30166-11
      Case number (If known):      _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                         12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
     Albert                                    Ariel Suissa                Suppliers or Vendors
1    102 W, 38th Street
     New York, NY, 10018
                                                                                                                                                        21,786.00


     Kennington Commercial                     Betsy McCann                Suppliers or Vendors
2    4514 Travis Street                        214.599.9139
     Dallas, TX, 75205
                                                                                                                                                        4,431.00


     Bank of America                           Legal Department            Overdrawn Bank
3    P.O. Box 25118                                                        Account
     Tampa, FL, 33622
                                                                                                                                                        1,878.00


     Roof Pros                                 Nick Partain                Suppliers or Vendors
4    4950 Keller Springs Ste 420               4692718809
     Addison, TX, 75001                                                                                                                                 0.00


     State of Texas Comptroller
5    111 Easst 17th Street,
     Austin, TX, 78774                                                                                                                                  0.00


     Sum Digital, Inc.                         Joey Muller                 Suppliers or Vendors
6    240 2nd Street                            415.673.3220
     San Francisco, CA, 94105                                                                                                                           0.00


     Paypal Inc                                Legal Department            Suppliers or Vendors
7    12312 Port Grace Boulevard                888.221.1161
     LaVista, NE, 61828                                                                                                                                 0.00


     Veritiv                                   Marisabel Andaraus          Suppliers or Vendors
8    PO Box 849089                             8772981277
     Dallas, TX, 75284                                                                                                                                  0.00




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
               Case 19-30166-bjh11 Doc 5 Filed 01/22/19                      Entered 01/22/19 16:52:01                          Page 2 of 2

                  Shoe Shields LLC                                                                                   19-30166-11
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff
     DHL
9    2700 S. Commerce Parkway Suite 300,
     €Weston FL 33331                                                                                                                               0.00
     Fort Lauderdale, FL, 33331


10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
